Order filed, March 16, 2020.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00124-CV
                                 ____________

        TEXAS CONSTRUCTION SPECIALISTS, L.L.C.,, Appellant

                                            V.

                       SKI TEAM VIP, L.L.C.,, Appellee


                    On Appeal from the 295th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2016-68662


                                     ORDER

      The reporter’s record in this case was due March 3, 2020. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Sheri Ullrich, the court reporter, to file the record in this appeal
within 30 days of the date of this order.


                                  PER CURIAM


Panel Consists of Chief Justice Frost and Justices Jewell and Spain.